      Case 7:20-cv-00009 Document 60 Filed on 03/25/21 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                              March 25, 2021
                        UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

UNITED STATES OF AMERICA,                  §
                                           §
VS.                                        § CIVIL ACTION NO. 7:20-CV-009
                                           §
5.840 ACRES OF LAND, MORE OR               §
LESS, et al,                               §
                                           §
        Defendants.                        §

      ORDER OF DISMISSAL AS TO SAN JUANTIA GARZA GARCIA ONLY

       THIS CAUSE is before the Court on the Notice of Disclaimer, filed by Plaintiff,

regarding the Disclaimer executed by SAN JUANITA GARZA GARCIA (Dkt. No. 59). After

reviewing the Disclaimer and the file in this cause, it is ORDERED AND ADJUDGED that

SAN JUANITA GARZA GARCIA is hereby DISMISSED from this cause.

       SO ORDERED this 25th day of March, 2021, at McAllen, Texas.


                                            ___________________________________
                                            Randy Crane
                                            United States District Judge




1/1
